PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lindsley et al.
Application No. 16/756,430
Filed: April 15, 2020 
For: ANTAGONISTS OF THE MUSCARINIC ACETYLCHOLINE RECEPTOR M4
:
:
:
:	DECISION ON PETITION
:
:
:


This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed February 12, 2021.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Although the address differs from the address of record, a courtesy copy of the decision will not be mailed to the address given on the petition.  In this regards, as stated in the previous decision mailed January 12, 2021, the file did not indicate a change of address and a courtesy copy of that Notice was being mailed to the address given on the petition. It also informed petitioner that the Office will mail all future correspondence solely to the address of record.  As a result, this Notice  is only being mailed to the address of record.

Inquiries related to this communication should be directed to Schene Gray at (571) 272-2581. 



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions